Deny and Opinion Filed March 6, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00213-CV

                             IN RE PHUNG VAN TRAN, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-51820-2014

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Whitehill
                                  Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its August 11, 2014 temporary orders. Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the record before us, we conclude relator has failed to establish a

right to relief. We DENY the petition.




150213F.P05                                         /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE